DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8, in the reply filed on May 10, 2021 is acknowledged.
Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 10, 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claims 1 and 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over English machine translation of KR 10-1155303B1 (KR ‘303) in view of Grover (US Pat. No. 4,702,898).
Regarding Claim 1:  KR ‘303 teaches a raw material for a CO2 absorbent composition comprising an active ingredient, a support, an inorganic binder, and a regeneration enhancer (Pg. 2, Lns. 75-79).  
KR ‘303 does not teach the material further comprising a second support material as claimed.  However, Grover teaches a composition for absorbing CO2 comprising sodium borate together with alkali metal carbonate (1:5-15; 3:60-4:10).  KR ‘303 and Grover are analogous art because they are concerned with the same field of endeavor, namely CO2 absorbing compositions.  At the time of the invention, a person of ordinary skill in the art would have found it obvious to include the sodium borate of Grover in the composition of KR ‘303 and would have been motivated to do so because Grover teaches that the sodium borate increases the absorbing of acid gases (CO2) by potassium carbonate (4:1-10).
Regarding Claim 4:  KR ‘303 teaches the composition wherein the active ingredient comprises alkali metal or alkaline earth metal carbonates (Pg. 3).
Regarding Claim 5:  KR ‘303 teaches the composition wherein the first support is alumina (Pg. 3).
Regarding Claim 6:  KR ‘303 teaches the composition wherein the inorganic binder is clay, ceramics, or cements (Pg. 3).
Regarding Claim 7:  KR ‘303 teaches the composition wherein the regeneration enhancer is titania dioxide (titania) or zirconia dioxide (zirconia) (Pg. 3).
Regarding Claim 8:  KR ‘303 teaches the composition wherein the active ingredient is present in 10-50 wt%, the support is present in 5-50 wt%, the inorganic binder is present in 10-50 wt%, and the regeneration enhancer is present in 5-50 wt% (Pg. 3).
KR ‘303 in view of Grover does not teach the claimed amount of sodium borate (second support).  However, at the time of the invention, a person of ordinary skill in the art would have found it obvious to optimize the amount of sodium borate present to increase the rate of absorption with the least amount of material.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	
Allowable Subject Matter
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art KR 10-1155303B1 (KR ‘303) and Grover (US Pat. No. 4,702,898) render obvious the composition of claim 1 as set forth above.  However, there is no teaching or suggestion to employ sodium borate with the claimed particle size or surface area.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER F GODENSCHWAGER whose telephone number is (571)270-3302.  The examiner can normally be reached on 8:30-5:00, M-F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER F GODENSCHWAGER/Primary Examiner, Art Unit 1767                                                                                                                                                                                                        May 13, 2021